


110 HRES 16 EH: Recognizing Virginia’s James River as

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 16
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		Recognizing Virginia’s James River as
		  America’s Founding River.
	
	
		Whereas Virginia's James River is considered a great
			 natural asset of the United States for its historical, environmental, and
			 economic significance;
		Whereas the first permanent English settlement in America
			 was founded on the banks of the James River at Jamestown, Virginia, in
			 1607;
		Whereas, prior to European settlement, the James River was
			 known as Powhatan River, a name associated with Chief Powhatan, who was a key
			 figure in the relationship between the Native American tribes and the Jamestown
			 settlement;
		Whereas, for thousands of years, the James River provided
			 a source of nourishment and enrichment to the Native American tribes that lived
			 along its course;
		Whereas the James River played a critical role in the
			 founding of America by sustaining the early settlers with its bounty, providing
			 valuable commodities to build the emerging economy of a new colony, and serving
			 as a strategic transportation corridor that shaped the settlement and commerce
			 of the region;
		Whereas the James River is one of America’s most historic
			 rivers with over 1,100 historic landmarks within its watershed;
		Whereas the James River watershed is home to the first
			 colonial capital in America and to numerous founding fathers and presidents,
			 including Thomas Jefferson, Patrick Henry, James Monroe, James Madison, William
			 Henry Harrison, and John Tyler;
		Whereas the James River’s natural resources, scenic
			 beauty, and recreational opportunities continue to enhance the quality of life
			 of visitors and the people living along it;
		Whereas Congress passed the Chesapeake Bay Restoration Act
			 of 2000, committing the Federal Government to achieve improved water quality
			 and improvements in the productivity of living resources in the James River, as
			 a tributary to the Chesapeake Bay;
		Whereas the year 2007 marks the 400th anniversary of the
			 founding of Jamestown; and
		Whereas, throughout 2006 and 2007, many events are planned
			 as part of America’s 400th Anniversary, which is an 18-month commemoration of
			 the historic events that occurred on and around the James River in 1607 and the
			 enduring world-wide significance of those historic events: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes Virginia’s James River as
			 America’s Founding River;
			(2)recognizes the
			 extraordinary historic, economic, recreational, and environmental importance of
			 the James River;
			(3)encourages the
			 people of the United States to observe and celebrate the James River’s
			 contribution to our Nation’s history with appropriate ceremonies and activities
			 during America’s 400th Anniversary; and
			(4)recommits itself
			 to protecting and restoring the James River for the enjoyment and prosperity of
			 current and future generations.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
